Appeal from an order of the Supreme Court, Albany County Special Term, which confirmed the report of a Referee appointed to take and state the account of the trustees of the Automatic Milk Dispenser Corporation. The corporation involved became practically defunct, with a building in Newburgh, New York, as its only asset subject to the claims of creditors and stockholders. This building was sold and the proceeds of the sale transferred to trustees named in a trust agreement for the benefit of creditors and stockholders. The only litigants on this appeal are one Nathan Rubin, who was found by a Referee to be a creditor of the corporation, and appellant whose claim as a creditor was disallowed by the same Referee. The basis of the Referee’s decision as to appellant’s claim was that the latter advanced moneys in anticipation of receiving stock therefor and not otherwise for the benefit of the corporation. The issues are solely factual and we find no persuasive reason for disturbing the order of confirmation. Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.